The Honorable Keith J. Bowers Sheriff, Independence County Post Office Box 4236 Batesville, AR 72503
Dear Mr. Bowers:
I am writing in response to your request for my review and approval of a proposed interlocal agreement between the City of Newark, Arkansas, and Independence County, Arkansas, involving law enforcement services. The agreement is entitled "City of Newark/Independence County Interlocal Agreement" (hereinafter "Agreement"). It states that it is made pursuant to Act 430 of 1967 (A.C.A. § 25-20-101 et seq., the "Interlocal Cooperation Act") and § 90 of Act 742 of 1977 (A.C.A. § 14-14-910, part of the County Government Code). Although you have not identified the source of authority for my review, I note that the Agreement does not include the state or a state agency. Consequently, I assume that you seek my review and approval pursuant to the Interlocal Cooperation Act (see
A.C.A. § 25-20-104). This office reviews agreements entered under A.C.A. § 14-14-910 only if such agreements involve the state or a state agency.
You have submitted a copy of the Agreement, under the terms of which the parties agree to establish the Newark Metropolitan Branch of the Sheriff's Office of Independence County, to be used primarily for the protection of Newark residents. A joint "Interlocal Board" is created to effectuate and coordinate the undertaking, which involves the commitment of funding and other resources by the city and the county. The duration of the Agreement is properly specified, as well as the manner of financing the undertaking and the methods for its termination or modification. The Agreement also appropriately states that the parties shall provide the necessary ordinances for its enforcement. See A.C.A. § 25-20-104(b).
According to my review, the Agreement it is in proper form and compatible with the laws of this state. It is therefore hereby approved.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh